UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1395



CYRUS KHABIRI,

                                               Plaintiff - Appellant,

          versus


G. KENNEDY THOMPSON; NORTHERN NECK CHEVROLET-
PONTIAC; KENN THOMPSON; WACHOVIA; FIRST UNION
CORPORATION,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-660-3)


Submitted:   August 26, 2002             Decided:   September 23, 2002


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cyrus Khabiri, Appellant Pro Se. Paul Wilbur Jacobs, II, Rowland
Braxton Hill, IV, CHRISTIAN & BARTON, Richmond, Virginia; Gary
Robert Reinhardt, Wayne Barry Montgomery, KALBAUGH, PFUND &
MESSERSMITH, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Cyrus    Khabiri    appeals      from    the   district       court’s   order

dismissing    his   civil      tort   action   for   lack    of   subject     matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

We   have   reviewed     the    district      court’s   opinion      and   find    no

reversible error.*       Accordingly, we affirm on the reasoning of the

district court. See Khabiri v. Thompson, No. CA-01-660-3 (E.D. Va.

Feb. 19, 2002). We deny Khabiri’s motion for oral argument because

the facts and legal contentions are adequately presented in the

materials     before   the     court   and     argument     would    not   aid    the

decisional process.




                                                                           AFFIRMED




      *
       On appeal, Khabiri asserts for the first time that one or
more of the defendants committed odometer fraud. While federal
courts possess jurisdiction to entertain such claims, see 49 U.S.C.
§ 32710 (1994), Khabiri may not litigate on appeal a claim he
failed to raise in the district court. Accordingly, we decline to
consider Khabiri’s assertion of odometer fraud.


                                         2